Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 7/14/21, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 such that the metal coordination complex is of the type M(L1)x(L2)y(L3)z and (1) when there are three ligands coordinated to the metal each of the three ligands has at least two six-membered rings bridged together, wherein two adjacent bridged six-membered rings are each coordinated to the metal, and at least one of the two bridged six-membered rings has at least one nitrogen atom or (2) when there are two ligands coordinated to the metal the compound has the formula Pt(L1)(L2) and L1 and L2 together form a tetradentate ligand.  This amendment excludes any of the previously relied upon prior art rejections which only teach metal complexes which have at least one 5-membered ring bonded to the metal.  This includes the previously relied upon prior art rejection to Li et al. (US 2016/0133861).  Li et al. teaches Ir(III), Rh(III), and Pt(IV) complexes which satisfy general formulae I through X.  Li et al. discloses very many explicitly taught metal complexes with every single metal complex having at least one 5-membered ring bonded to the metal.  Only through improper hindsight reconstruction would one of ordinary skill in the art prepare metal complexes having only six-membered rings bonded to the metal.
The previously relied upon prior art rejection to Horiuchi et al. (US 2015/0364701) is also overcome.  Horiuchi et al. teaches iridium complexes having three different ligands as represented by formula (1) (paragraph 0026).  However, ligand L3 does not include any ligands which satisfy claim 1 and as such, Horiuchi et al. does not teach or suggest complexes which satisfy Applicants claimed invention.
The previously relied upon prior art rejection to Edkins et al. (Dalton Trans. 2011, 40, 9621-9936) is also overcome as the metal complexes taught by Edkins et al. requires a ligand (acac) which does not satisfy the limitations of Applicants instantly claimed invention.

Last, The prior art rejections of claim 18 to Li et al. (RSC Adv. 2016, 6, 63200-63205) and Fleetham et al. (Organic Electronics 2016, 37, 141-147) are overcome as claim 18 is not dependent on claim 17, which claims metal complexes which are mutually exclusive from the complexes taught by Li et al. and Fleetham et al.
Further search has led to new prior art rejections which are necessitated by amendment and which are described below.  New 112(b) and 112(d) rejections, which are necessitated by Applicants amendments, are also described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, compound claims 1-16 and device claims 17-20 are drawn to a compound that has at least two ligands coordinated to the metal.  Claims 1 and 17 also recite that when there are two ligands coordinated to the metal the compound has the formula Pt(L1)(L2) and L1 and L2 are connected to form a tetradentate ligand.  However, such an embodiment necessarily means that there is only one ligand present in such a complex and claims 1 and 17 previously claims that the compound has at least two ligands coordinated to the metal.  As such, it is unclear how a Pt complex having two ligands can be a complex having one tetradentate ligand.  Additionally, it is unclear whether or not compounds which have a tetradentate ligand for a metal other than Pt are allowed.  Correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1, L2, and L3 has at least two six-membered rings bridged together, and wherein two adjacent bridged six-membered rings are each coordinated to the metal, and at least one of the two bridged six-membered rings has at least one nitrogen atom.  Additionally, then there are two ligands, the compound has the formula Pt(L1)(L2) and L1 and L2 form a tetradentate ligand.  However, claim 13 includes many ligands which do not satisfy either of these conditions, and as such, fails to further limit claim 1.  Specifically, all of the ligands which comprise a five-membered ring bonded to the metal fail to further limit claim 1.  This includes at least the first four ligands, the 10th-14th ligands, and the last ligand as recited in claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2016/0141521).
Claim 1: Watanabe et al. teaches organic electroluminescent devices which emit white light.  Said devices are comprised of emissive layers comprised of a host compound and a dopant compound, said emissive layers are configured so that the combined emissive layers emits white light.  The electroluminescent devices in are exemplified to be comprised of a first light emitting layer which is comprised of a red emitter, and a second light emitting layer which is comprised of a blue emitter and a green emitter (paragraph 0204).  The green emitters employed by Watanabe et al. include those as recited in claim 10.  Of these green emitters, at least emitters GE-6 through GE-13, GE-19, and GE-23 through GE-25 satisfy all of the limitations regarding Applicants compound of instant claim 1.  Specifically, in complex GE-7 as one example, the complex has the formula Ir(L1)x(L2)y(L3)z with x equal to 2, y equal to 1, and z equal to zero.  Ligands L1 and L2 are different.  In complex GE-7, all three ligands are coordinated to the metal 1 ligands and the L2 ligand has two six-membered rings bridged together, wherein two adjacent bridged six-membered rings are each coordinated to the metal, and one of the two bridged six-membered rings has at one nitrogen atom.  Additionally, ligand L2 contains a first substituent R1 (which is a phenyl substituent) at one of the ligands’ periphery, and the distance between the metal and the furthest hydrogen atom in the phenyl substituent R1 is at least 1.5 Å longer than a sphere which encompasses all other atoms in the complex which are not part of the phenyl substituent R1.
Claim 9: Given that complex GE-7 is a ligand of the type M(L1)2(L2), it follows that the dipole moments of the two L1 ligands effectively cancel each other out, and the resulting transition dipole moment would lie along the M-L2 axis.  As such, the angle between the transition dipole moment axis and the axis along the M-L2 would be very close to 0°, thereby satisfying claim 9.  The nature of this behavior is shown in Figure 4 of Applicants specification, which follows structural embodiments satisfying complex GE-7.
Claim 10: Based on Applicants specification, it would appear that complex GE-7 would also satisfy the energy level limitations of claim 10 (paragraph 0089 of Applicants specification) since complex GE-7 has a first distance R1 that is significantly longer than any of the other ligands.
Claim 11: All of the claimed green emitters, including complex GE-7, functions as a phosphorescent emitter.
Claim 12: For claim 12, complex GE-25 of Watanabe et al. may be relied upon.  Specifically, like complex GE-7 above, complex GE-25 anticipates all of the limitations of claim 1 and wherein complex GE-25 comprises a benzene ring coordinated to the metal and wherein the benzene ring is fused by a second aromatic ring (furan) (and the second aromatic ring is fused to a third aromatic ring (benzene), thereby satisfying claim 12.
Claim 13: In complex GE-7, ligand L1 satisfies the 5th ligand recited in claim 13 with all variables X1 through X8 equal to C, and all Ra and Rb are equal to hydrogen.  In complex GE-7, ligand L2 satisfies the 6th ligand recited in claim 13 with all variables X1 through X13 being equal to C and all Ra, Rb, and Rc being equal to hydrogen, thereby satisfying claim 13.  
Claim 14: For claim 14, complex GE-25 may be relied upon as ligand L2 satisfies the 5th ligand of claim 13 with two adjacent Rb groups forming an aromatic ring (furan), thereby satisfying claim 14. 
1 is a phenyl group, which is the same group as substituent 25 in claim 16. 
Claim 17: The rejection of claim 1 above is wholly incorporated into the rejection of claim 17.  Any of the claimed green emitters taught by Watanabe et al. are at once envisaged to be incorporated into an organic electroluminescent device in the same manner as the exemplified devices taught by Watanabe, thereby satisfying claim 17.
Claim 19: Claim 20 of Watanabe et al. is drawn to an apparatus which includes consumer devices such as items of clothing, visual display units, furniture and wallpapers which is comprised of a light emitting device which includes a green emission layer, thereby satisfying claim 19.
Claim 20: In the exemplified devices taught by Watanabe et al., the green hosts include compounds SH1 through SH5, which are host materials all having dibenzofuran groups (claim 13 of Watanabe et al.), thereby satisfying claim 20.

Claims 1, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN-105481903).  Both the original and machine translation are included with this Office action.
Claims 1, 13 and 15: Wang et al. teaches green phosphorescent iridium complexes (see the English abstract of Wang et al.).  The exemplified complexes taught by Wang et al. are all iridium complexes and the ligands are all comprised of at least two six-membered rings bridged together, wherein two adjacent bridged six-membered rings are each coordinated to the metal, and at least one of the two bridged six-membered rings has at least one nitrogen atom.  Pages 4-17 of Wang et al. teach compounds which satisfy the formula of claim 1.  All of these complexes are of the type Ir(L)(L’)2.  The complexes include ligands which have a substituent R1 at one of the ligands’ periphery.  Many of the complexes which have one larger ligand all have a first distance between the metal and the farthest atom away from the metal which is greater than the distance between the metal and the smaller ligands (claimed as radius r) wherein the first distance is greater than r by at least 1.5 Å.  For example, complex 120 of Wang et al. has one aza-triphenylene ligand which has an “extra” fused phenyl group which and the furthest two hydrogen atoms of this complex is further from the metal by more than 1.5 Å compared to the distance between the furthest atoms of two smaller, identical ligands.  As such, complex 120 of th ligand structure of claim 13 with the two smaller ligands having variable X1 equal to N, X2 through X8 being equal to CH, and all Ra and Rb being equal to H.  In the larger ligand of complex 120, variables X1 through X3 and X6 through X8 are equal to CH and variables X4 and X5 are joined together to form a six-membered ring.  In other words, one pair of substituents Ra and Rb are joined and fused into a ring, which also anticipates claim 15.
Claims 1 and 12-14: Complex 1 of Wang et al. can be relied upon to also satisfy the limitations of claim 1 as well as claims 12-14 as the larger ligand in complex 109 has a pair of adjacent Ra groups joined together and fused into an aromatic ring.
Claim 9: Given that complex 1 of Wang et al. is a ligand of the type M(L1)2(L2), it follows that the dipole moments of the two L1 ligands effectively cancel each other out, and the resulting transition dipole moment would lie along the M-L2 axis.  As such, the angle between the transition dipole moment axis and the axis along the M-L2 would be very close to 0°, thereby satisfying claim 9.  The nature of this behavior is shown in Figure 4 of Applicants specification, which follows structural embodiments satisfying complex 1 of Wang et al.
Claim 10: Based on Applicants specification, it would appear that complex 1 of Wang et al. would also satisfy the energy level limitations of claim 10 (paragraph 0089 of Applicants specification) since complex 1 has a first distance R1 that is significantly longer than any of the other ligands.
Claim 11: The complexes taught by Wang et al. are employed as phosphorescent emitters in organic electroluminescent devices, thereby satisfying claim 11.
Claim 17: The rejection of claim 1 is wholly incorporated into the rejection of claim 17.  Wang et al. exemplifies organic light-emitting diodes which are comprised of the inventive phosphorescent iridium complexes taught therein, thereby satisfying claim 17.
Claim 19: Given that OLED devices are exemplified by Wang et al., it is at once envisaged to prepare a consumer device from the OLED devices taught therein.  
Claim 20: The exemplified host material in the emission layer of the organic light-emitting diodes comprises a carbazole group, thereby satisfying claim 20 (CBP, whose structure is shown in paragraph 0114).

s 1, 2, 10, 11, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2015/0249224).
Claim 1: Jung et al. teaches novel host and dopant compounds and organic electroluminescent devices comprising the same.  Jung et al. teaches dopants D-1 through D-37 and table 1 shows some physical properties of seven of these compounds.  In table 1, all compounds are shown to be green emitters, having a maximum emission wavelength between 500-570 nm.  It is therefore submitted that dopants D-1 through D-37 are all stipulated to be green emitters.  Dopant D-37 is an iridium complex which satisfies the formula M(L1)x(L2)y(L3)z with M equal to Ir, x equal to 2, y equal to 1, and z equal to zero.  Ligands L1 and L2 are different.  Additionally, all three ligands are coordinated to the metal and both ligands L1 and L2 are ligands having two six-membered rings bridged together, with both rings being coordinated to the metal and one of the two bridged six-membered rings has one nitrogen atom.  Ligand L1 of D-37 has a first substituent R1 and a second substituent R2.  Substituent R1 is a C6H5 group and substituent R2 is a CH(CH3)2 group.  The distance between the metal atom and the furthest hydrogen atom in substituent R1 is more than 1.5 Å greater than the distance between the metal atom and the farthest atom present in both ligands L2 and substituent R2 present on ligand L1.  There is at least one C-H bond length and half of a C=C bond length in the benzene ring more than the isopropyl group substituent R2.  As such dopant D-37 satisfies all of the limitations of claim 1.
Claim 2: Dopant D-37 has a second distance between the metal atom and the farthest hydrogen atom present in the isopropyl group which is necessarily greater than 1.5 Å compared to the distance between the metal atom and all other atoms which are not part of substituents R1 and R2, thereby satisfying claim 2. 
Claim 10: Based on Applicants specification, it would appear that dopant D-37 would also satisfy the energy level limitations of claim 10 (paragraph 0089 of Applicants specification) since dopant D-37 has a first distance R1 that is significantly longer than any of the other ligands.
Claim 11: All of the dopants taught by Jung et al. are employed a phosphorescent emitters, thereby satisfying claim 11.
Claim 13: In dopant D-37 of Jung et al., both ligands L1 and L2 satisfy the 5th ligand recited in claim 13 with all variables X1 through X8 equal to C, and all Ra and Rb are equal to a being an isopropyl group and one variable Rb being a phenyl group in ligand L2.  
Claim 16: In dopant D-37 of Jung, variable R1 is a phenyl group, which is the same group as substituent 25 in claim 16. 
Claim 17: The rejection of claim 1 above is wholly incorporated into the rejection of claim 17.  Any of the claimed dopants taught by Jung et al. are at once envisaged to be incorporated into an organic electroluminescent device in the same manner as the exemplified devices taught by Jung, thereby satisfying claim 17.
Claim 19: Given that OLED devices are exemplified by Jung et al., it is at once envisaged to prepare a consumer device from the OLED devices taught therein.  
Claim 20: All of the novel host materials taught by Jung et al. (compounds C-1 through C-104) are comprised of at least one carbazole, dibenzofuran, or dibenzothiophene moiety, thereby satisfying claim 20.

Claims not Subject to any Prior Art Rejections
	While all claims currently stand rejected, claims 3-8 and 18 contain allowable subject matter.  Regarding claims 3-8, the prior art does not teach or suggest metal complexes having two (or three) different ligands having substituents which satisfy the limitations of variables R2 (of claims 3-5) or R3 (of claims 6-8).  Regarding claim 18, the prior art does not teach or suggest compounds which adhere to the limitations of claim 17 and additionally have a narrow FWHM of no more than 45 nm, and an external quantum efficiency of at least 25% at 0.1 mA/cm2 as required by claim 18.  The closest prior art to claim 18 is believed to be the prior art teachings used to reject claim 18 in the previous Office action.  However, none of the ligands taught in those prior art teachings contain a substituent R1 which satisfies the limitations of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766